Citation Nr: 1041010	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-00 065A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for allergies, to include 
as due to penicillin.

2.  Entitlement to an effective date prior to April 12, 2006 for 
the assignment of a 30 percent rating for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Marine Corps from 
November 1974 to September 1975.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.  A detailed 
description of the procedural history that led the Board taking 
jurisdiction of the issues listed above is provided in the body 
of the decision.

In December 2009, the Board remanded the claim for service 
connection for the scheduling of a hearing.  In June 2010, the 
Veteran testified before the undersigned Acting Veterans Law 
Judge regarding both claims in appellate status.  A copy of the 
transcript of this hearing has been associated with the claims 
file.


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran was given penicillin during service.

2.  There is no evidence that could reasonably be interpreted as 
reflecting an intent to file a claim of entitlement to an 
increased rating for pseudofolliculitis barbae prior to April 12, 
2006, there is also no medical evidence of file dated within a 
year of the Veteran's claim from which it is factually 
ascertainable that an increase in disability had occurred.




CONCLUSIONS OF LAW

1.  The criteria for service connection for allergies, to include 
as due to penicillin, have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 
(2010).

2.  The criteria for an effective date prior to April 12, 2006, 
for the establishment of a 30 percent rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.155, 
3.157, 3.159, 3.400 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 & Other Preliminary 
Matters

In Bryant v. Shinseki, 23 Vet. App. 488 (Vet. App.), the United 
States Court of Appeals for Veterans Claims (Court) recently held 
that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law 
Judge who conducts a hearing fulfill two duties to comply with 
the above regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  During the 
Board hearing, the Acting Veterans Law Judge complied with the 
holding of Bryant by explaining the two issues on appeal, 
including the question regarding jurisdiction that is addressed 
below.  The Veteran, with his representative, and with questions 
from the undersigned, discussed evidence of record and the 
contentions on appeal.  The Board finds that there was 
substantial compliance with Bryant, and to the extent that there 
was any error, there was no prejudicial error as during the 
pendency of this appeal the Veteran has been provided notice of 
the types of evidence he should submit or identify to help in 
substantiating the claims in appellate status.

The Board will next discuss the procedural history pertinent to 
the claims in appellate status.  Pursuant to a January 2006 
claim, the RO denied a claim for service connection for an 
epidermal cysts in a March 2006 rating decision.  In an April 
2006 letter, the Veteran discussed his contentions regarding skin 
conditions in service, to include cysts.  Specifically, however, 
the Veteran reported that he received penicillin during his 
entrance vaccinations, and that he was told he was allergic to 
the penicillin.  The RO treated this as a new claim for service 
connection for disability related to the contended taking of 
penicillin in service, and not as a Notice of Disagreement to the 
March 2006 rating decision.  In a July 2006 rating decision, the 
RO denied service connection for allergies, to include as due to 
penicillin, as well as service connection for venereal warts and 
hidradenitis.  The Veteran filed a timely August 2006 Notice of 
Disagreement to the denial of service connection to allergies, to 
include as due to penicillin.  The Veteran perfected an appeal of 
this denial by submitting a timely Substantive Appeal to the 
December 2006 Statement of the Case.  

In a November 2009 Motion to Remand, the Veteran's representative 
contended that the April 2006 letter was a Notice of Disagreement 
to the March 2006 rating decision.  The representative requested 
that a statement of the case be issued regarding the claim for 
cysts, and contended that the denial of service connection of 
venereal warts and hidradenitis were inexplicably intertwined.  

After a careful review of this procedural history, and the 
applicable regulations, the Board finds that RO treated the 
documents appropriately, to include treating the April 2006 
letter as a new claim.  The letter did not express a desire to 
contest the result of the March 2006 rating decision, but instead 
a different theory of entitlement under a different set of facts 
- namely, that there was an allergy disease manifested in the 
skin that was due to penicillin.  See 38 C.F.R. § 20.201.  
The September 2006 Notice of Disagreement only indicated a desire 
to appeal the claim for allergies, to include as due to 
penicillin, and not service connection for venereal warts and 
hidradenitis.  Although aware of the over-lap between these 
closely related claims, the Veteran had the opportunity to appeal 
each claim, and was given notice on how to do so.  He made a 
choice to only appeal the claim for allergies, to include as due 
to penicillin.  Although the Veteran's claim includes the 
contention that the penicillin causes cysts, the claim is 
distinct.  The claim perfected is on the basis that an allergy to 
penicillin led to skin conditions, rather than the disabilities 
have been constant since service.  In short, the claim is 
dependent on evidence that the use of penicillin lead the Veteran 
to experience skin conditions.  There are no other active claims 
for service connection.

Regarding the claim for an earlier effective date for the grant 
of 30 percent for pseudofolliculitis barbae, the RO granted an 
increase from 10 percent to 30 percent in a July 2006 rating 
decision.  The effective date for the grant of the increase was 
April 12, 2006.  The Veteran submitted an August 2006 letter that 
the RO took as the Notice of Disagreement to the denial of 
service connection for allergies, to include as due to 
penicillin.  In this letter, the Veteran also noted he had a 
attached a copy of VA regulations regarding the establishing of 
an effective date.  He did not specifically note that he was 
filing a Notice of Disagreement to the effective date assigned in 
the July 2006 rating decision.  In a February 2008 statement made 
on a VA Form 9, the Veteran contended that he should have had an 
earlier effective date for the grant of the 30 percent.  In March 
2008, the RO notified the Veteran that the February 2008 
statement was an untimely Notice of Disagreement, and referenced 
that the RO could not find that he had filed an earlier Notice of 
Disagreement in August 2006.  The Veteran was informed of his 
right regarding appealing the decision regarding timeliness.  In 
April 2008, the Veteran filed a Notice of Disagreement to the 
issue of timeliness.  In May 2008, the RO issued a rating 
decision that addressed the issue of entitlement to an earlier 
effective date on the merits, noting the February 2008 statement 
as the date the claim for the earlier effective was filed.  The 
Veteran perfected an appeal of the May 2008 rating decision.

The Board has carefully considered the procedural history in 
light of the VA regulations regarding what constitutes a Notice 
of Disagreement and the rules for time limits for filing Notice 
of Disagreements.  See 38 C.F.R. §§ 20.201, 20.302.  The Board 
finds that August 2006 statement was a Notice of Disagreement to 
the July 2006 rating decision in which the RO granted the 
increase to 30 percent.  In the July 2006 rating decision, the RO 
did not grant any other new benefits.  In the August 2006 
statement, the Veteran did not make explicit reference to the 
grant of the 30 percent, but indicated his contention regarding 
when an effective date should be assigned, and sent in a copy of 
the relevant VA regulation regarding the assignment of effective 
dates.  In light of later statements, the Board finds that the 
Veteran inadvertently did not name the claim for 
pseudofolliculitis barbae, but the letter contains evidence, when 
read in light of these later statements, that the Veteran was 
expressing dissatisfaction and a desire to contest the result.  
Thus, although aware of the requirement that a Notice of 
Disagreement make clear the issue to which the disagreement 
relates, resolving all reasonable doubt in the Veteran's favor, 
the Board finds that the August 2006 statement was a timely 
Notice of Disagreement to the effective date assigned in the July 
2006 rating decision.

Based on this finding, it is unnecessary to remand the issue of 
timeliness for the issuance of a statement of the case, as the RO 
did not provide this, although a timely notice of disagreement 
regarding the issue of timeliness was filed by the Veteran.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).  Regarding whether a 
substantive appeal was filed, the RO treated a February 2008 
statement as a claim to reopen the issue of an earlier effective 
date, and the Veteran perfected an appeal stemming from this 
claim.  Thus, the Veteran filed a timely October 2008 VA Form 9 
(substantive appeal) to the issued September 2008 statement of 
the case.  It is necessary for the August 2006 statement to be 
timely, however, as the RO reopening the claim for an earlier 
effective date by way of the February 2008 statement was 
improper.  The establishing of an earlier effective date is a 
downstream issue flowing from the grant of the benefit, and there 
can be no free standing claim for an earlier effective date in 
these circumstances.  See Rudd v. Nicholson, 20 Vet. App. 296, 
300 (2006).  Thus, based on the above considerations, the Board 
finds that the Veteran filed a timely Notice of Disagreement to 
the July 2006 rating decision regarding the issue of the earlier 
effective date and later timely perfected this appeal after the 
RO issued a statement of the case regarding the establishing the 
earlier effective date.

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a June 2006 
letter.  The Veteran was notified of the evidence needed to 
substantiate the claim of service connection, namely, evidence of 
current disability; evidence of an injury or disease in service 
or event in service, causing injury or disease; and evidence of a 
relationship between the current disability and the injury, 
disease, or event in service.  Additionally, the Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable, and thus, was also sufficient notice regarding the 
effective date claim.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-
adjudication notice); and of Dingess v. Nicholson, 19 Vet. App. 
473 (notice of the elements of the claim).

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
treatment records, VA records, and private records.  The Veteran 
has not identified any additional pertinent records for the RO to 
obtain on his behalf.  

The Veteran was not provided VA examinations that addressed the 
claim for service connection for allergies, to include as due to 
penicillin.  Under VA regulations, the Secretary must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, or 
disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability; but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  In this case, as discussed 
below, the evidence establishes that the Veteran did not take 
penicillin during service.  Based on this finding, there is no 
duty to provide a VA examination regarding this claim.

Law and Regulations: Service Connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in the line 
of duty, or from aggravation of a preexisting injury suffered or 
disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical evidence, or, in 
certain circumstances, lay evidence of in- service incurrence or 
aggravation of a disease or injury; and (3) medical, or in 
certain circumstances, lay evidence of a nexus between the 
claimed in-service disease or injury and the present disease or 
injury. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995; see also 38 C.F.R. § 3.303(a) 
(2009).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes where there is no credible lay 
evidence of a continuity of symptomatology.  Davidson, 581 F.3d. 
1313.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A nexus to service may be provided by a medical opinion 
showing that the current disability is related to service.

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and competent evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Evidence that relates the current disorder to service 
must be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from merely 
isolated findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102. 

Factual Background & Analysis: Service Connection

The Veteran contends that he has service-connected allergies.  
The substantive of his claim, however, is entirely based on that 
the he has a skin disability attributable to a reaction to 
penicillin.  He contends that this allergy to penicillin began 
during service and that the allergy leads to a skin disability.

In the March 2006 claim, the Veteran reported that he was given 
penicillin as "an entrance shot."  In other statements, the 
Veteran indicates that the penicillin was used as a vaccination, 
instead of an antibiotic.  He wrote that he was told while in the 
service that he had an allergy to penicillin.  In his substantive 
appeal, in contrast, he wrote that he was treated in service for 
"warts and cyst on [his] scrotum and penis area."  He wrote 
that it was after this treatment that he was informed of the 
allergy.  He wrote that since service if he takes penicillin the 
cyst will come back.  In a January 2008 letter, however, the 
Veteran wrote that his entrance "shot records" would show that 
he was given penicillin and that he later had a severe reaction 
to the penicillin causing warts and cyst.  In the Board hearing, 
the Veteran testified regarding having an allergic reaction to 
penicillin, noting that he was having an allergic reaction to the 
shots given during a surgery.

Service treatment records show that the Veteran was treated for 
genital warts in March and May 1975.  In a March 6, 1975 entry, a 
clinician wrote that diagnosis was venereal warts, but the 
medication was listed as "none."  In a May 1975 entry, a 
clinician again indicated the diagnosis of warts.  The 
prescription was listed as podophyllin.  There is no indication 
that the Veteran was given penicillin.  In the Report of Medical 
Examination completed upon discharge from service, there is no 
indication of relevant disability.  No service treatment record 
indicates use or allergy to penicillin, contrary the Veteran's 
assertion that the records would show its use.

VA records document that the Veteran does have an allergy to 
penicillin.  The records also document variously diagnosed skin 
disabilities.  In a January 2006 VA treatment record, the 
clinician wrote that the Veteran reported that he was advised 
that in service that he was allergic to penicillin.  The 
assessment from the visit was the skin disability was 
hidradenitis ("hydradenitis").  The plan was to confirm prior 
allergy to penicillin.

The Board finds that service connection is not warranted.  As 
outlined above, the Veteran has provided directly contradictory 
statements regarding the occurrences of service.  He has 
testified that he was given penicillin as a vaccine.  He has also 
reported that the penicillin was given to him for the warts he 
had in service, and thus, was given as an antibiotic.  Although 
there is evidence of a current allergy to penicillin, the 
Veteran's contention that he has a related skin disability is 
dependent upon the finding that the Veteran was given penicillin 
in service.  Based on the Veteran's contradictory statements, and 
in light of the service treatment records that do not indicate 
use of penicillin but rather other medication, the Veteran's 
statements regarding use in service are not credible.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The 
Board has considered the Veteran's lay testimony, but based on 
the finding that his statements are not credible, the testimony 
does not substantiate the contention that the Veteran had 
penicillin in service.  Without this element satisfied, service 
connection is not warranted.  See Jandreau v. Nicholson, 492 F.3d 
1372, 1376-77 (Fed. Cir. 2007).

The Board has considered other bases of service connection, but 
as discussed above, the claim on appeal is limited to the claim 
that the Veteran has allergies, to include as manifested by skin 
disability, as due to the use of penicillin in service.  Thus, 
the Board will not address other theories of service connection, 
to include whether there are current residuals of the warts 
treated in service.  The appeal is limited to the contention that 
the Veteran develops a skin condition when he, post-service, 
takes penicillin.  Under these facts, the Board will not further 
address the theory of continuity of symptomatology.  See 
38 C.F.R. § 3.303(b).

After consideration of the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim.  
Therefore, the benefit of the doubt doctrine is not applicable 
and the claim for service connection for allergies, to include as 
due to penicillin, must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Law and Regulations: Earlier Effective Date

Under VA regulations, a "claim-application" means a formal or 
informal communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a benefit.  
38 C.F.R. § 3.1(p).  A specific claim in the form prescribed by 
the Secretary must be filed in order for benefits to be paid to 
any individual under the law administered by VA.  38 C.F.R. 
§ 3.151.  If the veteran files an informal claim for a benefit, 
such informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155.

Applicable law and regulations concerning effective dates state 
that, except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance or a claim for increase will be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(a).  When error is found in a prior decision, however, the 
effective date of the award will be the date from which benefits 
would have been payable if the corrected decision had been made 
on the date of the reversed decision.  See 38 C.F.R. § 3.400(k).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for a 
disability compensation, the effective date will be the earliest 
date as of which it is factually ascertainable that an increase 
in disability had occurred if claim is received with in 1 year 
from such date otherwise, date of receipt of claim.

38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-connected 
disability is not compensable in degree, receipt of" certain 
types evidence will be accepted as an informal claim for 
increased benefits or an informal claim to reopen.  Among these 
types of evidence are reports of examination or hospitalization 
by VA or uniformed services and evidence from a private physician 
or laymen.  

The date of receipt of such evidence [from a private physician or 
laymen] will be accepted when the evidence furnished by or in 
behalf of the claimant is within the competence of the physician 
or lay person and shows a reasonable probability of entitlement 
to benefits.  38 C.F.R. § 3.157(b)(2).  The Board notes that 
38 C.F.R. § 3.157 only applies to claims for increased ratings or 
to reopen previously denied claims, and it is manifestly not 
applicable to original service connection claims.  See Crawford 
v. Brown, 5 Vet. App. 33, 35-36 (1993).

Factual Background and Analysis: Earlier Effective Date

The Veteran contends that the effective date for the 30 percent 
rating for pseudofolliculitis barbae should be the day after 
separation from service.  In a December 1976 rating decision, the 
RO granted service connection for the skin disability as of this 
date, September 4, 1975.  A 10 percent rating was assigned.

On April 12, 2006, the RO received a claim for an increased 
rating.  In the July 2006 rating decision that this appeal stems 
from, the RO granted a 30 percent rating from the April 12, 2006 
claim for increase.

The Veteran asserts that the applicable VA regulations support 
his contention that the 30 percent should now be from the day 
after separation from service.  There is no indication of 
treatment of the disability within many years of the April 2006 
claim for increase, and the Veteran does not contend otherwise.  
Prior to April 2006, the Veteran did not provide statements 
indicating an increase in severity.

The claim for an earlier effective date for the 30 percent rating 
is denied.  Under 38 C.F.R. § 3.400, service connection will be 
granted as of the date after separation from service if the claim 
is filed within a year of the separation.  See 38 C.F.R. 
§ 3.400(a)(2).  This was the basis of the original date of 
service connection for this disability.  That is not true, 
however, for increased rating claims.  An increased rating will 
be based on the date of claim for increase or the earliest date 
it is factually ascertainable that an increase in disability 
occurred, if the claim is received within 1 year from such date.  
See 38 C.F.R. § 3.400(o).  The Veteran has not enunciated an 
error in the rating assigned in the original rating decision that 
granted service connection.  See 38 C.F.R. § 3.400(k).

In this case, the Veteran filed for an increase in April 2006.  
The finding that an increase was warranted on the current 
severity of the disability, based on review of current 
examination, does not indicate an error in the rating of 
disability at the time of the December 1976 rating decision.  As 
the Veteran's increased rating claim was received April 12, 2006, 
and the evidence does not demonstrate that an increased rating 
was factually ascertainable within a year prior to receipt of 
this claim, the effective date assigned by the RO was proper 
under 38 C.F.R. § 3.400.   

As the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the claim for 
an earlier effective date for a 30 percent rating for 
pseudofolliculitis barbae must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 
56 (1990).


ORDER

Entitlement to service connection for allergies, to include as 
due to penicillin, is denied.

Entitlement to an effective date prior to April 12, 2006 for the 
assignment of a 30 percent rating for pseudofolliculitis barbae, 
is denied.



____________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


